DAUKSCH, Judge.
In review of this guilty plea we find the court did not follow the mandates of Williams v. State, 316 So.2d 267 (Fla.1975); State v. Lyles, 316 So.2d 277 (Fla.1975), and Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). This cause is remanded to the trial court for hearing to determine if a factual basis exists for the charge against the Appellant. If so, then the Judgment is affirmed. If not, then the Appellant should be permitted to withdraw his plea and go to trial.
REMANDED with directions.
ALDERMAN, C. J., and CROSS, J., concur.